DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1 and 11 is/are allowable because the Prior Art of record fails to show or render obvious configuring at least one of a counter and a timer according to the change in the state of the cell, the cell group, or the carrier group, and/or, stopping a specific operation during a beam failure recovery procedure according to the change in the state of the cell, the cell group, or the carrier group, wherein the counter and the timer are a counter and a timer used for beam failure detection and configured by the terminal for the cell or a cell in the cell group or a cell in a carrier group., wherein, the change in the state of the cell comprises the cell being activated, the cell being deactivated, the cell being reactivated, or the cell being changed; the change in the state of the cell group comprises the cell group being activated, the cell group being configured, the cell group being reconfigured, or the cell group being changed; the change in the state of the carrier group comprises the carrier group being activated, the carrier group being deactivated, the carrier group being reactivated, or the carrier group being changed; wherein the cell comprises at least one of a Secondary Cell (SCell) and a primary cell, and the cell group is at least one of a Secondary Cell Group (SCG) and a Master Cell Group (MCG) in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY MUI/Primary Examiner, Art Unit 2464